DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group II, claims 10-11 and 19-21 in the reply filed on July 19, 2022 is acknowledged.  The traversal is on the ground(s) that Strandwitz et al neither discloses nor even remotely suggests that the abundance of Bacteroides dorei and Bacteroides vulgatus in intestinal microflora of mammals is correlated with diseases related to an elevated blood or intestinal lipopolysaccharide level.  This is not found persuasive because Applicants are respectfully reminded that Applicants first claim is drawn to a composition comprising Bacteroides dorei and Bacteroides vulgatus.  The intended use of the composition is irrelevant.  Features reciting the “purpose or intended use of the claimed invention must be evaluated to determine whether the recited purpose or intended use results in a structural difference between the claimed invention the cited art.  (See MPEP 211.02(II)).  If a prior art structure is capable of performing the intended use as recited, then it meets the claim. See, e.g., In re Schreiber, 128 F.3d 1473, 1477, 44 USPQ2d 1429, 1431 (Fed. Cir. 1997) (anticipation rejection affirmed based on Board’s factual finding that the reference dispenser (a spout disclosed as useful for purposes such as dispensing oil from an oil can) would be capable of dispensing popcorn in the manner set forth in appellant’s claim 1 (a dispensing top for dispensing popcorn in a specified manner)) and cases cited therein.  As Strandwitz et al disclose a composition of Bacteriodes vulgatus and Bacteriodes dorei, the composition continues to anticipate Applicants first claimed product, and continues to defeat unity of invention.
Accordingly, claims 1-3, 10-25 are pending in the instant application, of which claims 1-3, 12-18, and 22-25 have been withdrawn from further consideration as being drawn to a non-elected invention.
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


1.	Claim(s) 10-11 and 19-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cunningham.
	The claims are drawn to a method for preventing and/or improving a disease related to an elevated blood or intestinal lipopolysaccharide level, the method comprising oral ingestion of a live bacterium of Bacteroides vulgatus isolated from nature, and a live bacterium of Bacteroides dorei isolated from nature.
	Cunningham (WO 2012/142605) disclose of methods of treatment comprising administering a composition comprising Bacteroides vulgatus and Bacteroides dorei.  (See claims 17 and 19).  Cunningham further disclose of treating liver cancer, metabolic syndrome and heart disease.  (See page 10). 
	Accordingly, Cunningham disclose of each and every limitation of the instantly filed claims.

 2.	Claim(s) 10-11 and 19-21 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Benoist et al
	The claims are drawn to a method for preventing and/or improving a disease related to an elevated blood or intestinal lipopolysaccharide level, the method comprising oral ingestion of a live bacterium of Bacteroides vulgatus isolated from nature, and a live bacterium of Bacteroides dorei isolated from nature.
	Benoist et al (WO 2018/152306) disclose of methods of treatment comprising administering a composition comprising Bacteroides vulgatus and Bacteroides dorei.  (See paragraph 0062; claim 91). 
Products of identical composition cannot have mutually exclusive properties. A  composition and its properties are inseparable. Therefore, if the prior art teaches administration of the identical composition, (Bacteroides vulgatus and Bacteroides dorei) the properties applicant discloses and/or claims (prevents diseases related to elevated blood or intestinal lipopolysaccharide levels) are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).
 	Accordingly, Benoist et al disclose of each and every limitation of the instantly filed claims.






Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mark NAVARRO whose telephone number is (571)272-0861. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Nickol can be reached on 571 272-0835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALBERT M NAVARRO/Primary Examiner, Art Unit 1645                                                                                                                                                                                                        August 23, 2022